          Case 1:20-cv-09526-JPC Document 5 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KATHLEEN VALENTINI, VALERIO
 VALENTINI, and VALERIO VALENTINI on                          Civil Action No. 20-9526 (JPC)
 behalf of his minor son M.V.,

                              Plaintiff.
                                                               Document Electronically Filed
                         -against-

 GROUP HEALTH INCORPORATED,
 EMBLEM HEALTH, INC., CARECORE                                MOTION FOR ADMISSION
 NATIONAL LLC d/b/a EVICORE, and                                  PRO HAC VICE
 JOHN DOES 1 AND 2,

                              Defendants.


       PURSUANT TO Rule 1.3 of the Local Rules of the United States District Court for the

Southern District of New York, I, BENJAMIN A. POST, hereby move this Court for an Order

for admission to practice pro hac vice to appear as counsel for Defendant CareCore National LLC

d/b/a eviCore (“eviCore”), in the above-captioned action.

       I am in good standing of the bar of the State of Pennsylvania, and there are no pending

disciplinary proceedings against me in any state or federal court. I have never been convicted of a

felony. I have never been censured, disbarred or denied admission or readmission by any court. I

have attached the affidavit pursuant to Local Rule 1.3.
         Case 1:20-cv-09526-JPC Document 5 Filed 11/19/20 Page 2 of 2




Dated: November 19, 2020

                                         Respectfully submitted,

                                         By:    /s/ Benjamin A. Post
                                                Benjamin A. Post, Esq.
                                                Post & Post LLC
                                                200 Berwyn Park, Suite 102
                                                920 Cassatt Rd.
                                                Berwyn, PA 19312
                                                Direct Dial: (484) 913-3022
                                                Telephone: (610) 240-9180
                                                Fax: (610) 240-9185
                                                bpost@postandpost.com
